DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of Remarks, filed January 19, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of the aforementioned has been withdrawn based upon an Examiner’s Amendment agreed upon by the Applicant (see interview summary). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kalpesh Upadhye on February 12, 2021.

The application has been amended as follows: 
Claim 1
A composite electronic component comprising:
a composite body comprising a multilayer ceramic capacitor coupled to a ceramic chip, the multilayer ceramic capacitor including a first ceramic body in which a plurality of dielectric layers and internal electrodes disposed to face each other with each of the dielectric layers interposed therebetween are stacked and first and second external electrodes disposed on 
wherein the multilayer ceramic capacitor and the ceramic chip are coupled to each other by a conductive adhesive comprising a conductive metal and an epoxy resin, the conductive adhesive being disposed only between upper surfaces of the first and second terminal electrodes and lower surfaces of the first and second external electrodes respectively, 
a ratio of a length of the ceramic chip to a length of the multilayer ceramic capacitor is in a range from 0.7 to 1.0, 
a maximum width of each of the first and second terminals is smaller than a width of the second ceramic body, 
the maximum width of each of the first and second terminals disposed on upper, lower and corresponding end surfaces of the second ceramic body is substantially the same, and
a ratio of a sum of a length of the first terminal electrode and a length of the second terminal electrode to the length of the ceramic chip is in a range from 0.3 to 0.6.

Claim 4
The composite electronic component of claim 1, wherein a ratio of a width of the ceramic chip to a width of the multilayer ceramic capacitor is in a range from 0.7 to 1.0, and
a ratio of the maximum width of each of the first and second terminal electrodes to the width of the ceramic chip is greater than or equal to 0.7.

Claim 6
The composite electronic component of claim 4, wherein the ratio of the maximum width of each of the first and second terminal electrodes to the width of the ceramic chip is in a range from 0.8 to 0.9.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a composite electronic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848